Exhibit 10.23
[DEFERRED SETTLEMENT]
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
LORAL SPACE & COMMUNICATIONS INC.
2005 STOCK INCENTIVE PLAN
THIS AGREEMENT (the “Agreement”) is made as of the 5th day of March, 2010 (the
“Grant Date”), by and between LORAL SPACE & COMMUNICATIONS INC. (the “Company”)
and Michael B. Targoff (the “Grantee”).
W I T N E S S E T H :
WHEREAS, on March 5, 2009, the Company entered into a Restricted Stock Unit
Agreement with Grantee (the “2009 RSU Agreement”), pursuant to which the Company
agreed to grant to Grantee 50,000 restricted stock units on the Grant Date,
subject to Grantee’s continued employment with the Company through the Grant
Date, or as otherwise provided in the 2009 RSU Agreement;
WHEREAS, Grantee has satisfied the continued service requirements under the 2009
RSU Agreement and remains currently employed by the Company in a key capacity,
and the Company wishes to fulfill its current obligations under the 2009 RSU
Agreement to grant the Grantee a notional interest in 50,000 shares of the
Company’s common stock, par value $0.01 per share (the “Stock”), in the form of
restricted stock units, subject to certain restrictions and on the terms and
conditions set forth herein; and
WHEREAS, through the grant of these restricted stock units, the Company hopes to
incentivise and retain the services of Grantee and encourage stock ownership by
Grantee in order to give Grantee a proprietary interest in the Company’s success
and align Grantee’s interest with those of the stockholders of the Company;
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1. Grant of Restricted Stock Units. Pursuant to the 2009 RSU Agreement and
subject to the restrictions, terms and conditions set forth herein and in the
Company’s 2005 Stock Incentive Plan, as amended from time to time (the “Plan”),
the Company hereby grants to the Grantee 50,000 restricted stock units (the
restricted stock units granted hereunder are hereafter referred to as the
“Restricted Stock Units”). Each Restricted Stock Unit shall represent the right
to receive upon settlement (i) one share of Stock or (ii) cash equal to the fair
market value of one share of Stock on the settlement date, subject to the terms
and conditions set forth herein. Capitalized terms not defined herein shall have
the meaning ascribed to them in the Plan. For the sake of clarity, the Grant of
Restricted Stock Units hereby is pursuant to and consistent with the 2009 RSU
Agreement and not in addition to the restricted stock units referenced in the
2009 RSU Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Vesting. The Restricted Stock Units granted hereunder are fully vested as of
the Grant Date.
3. Settlement of Restricted Stock Units.
(a) All outstanding vested Restricted Stock Units shall be settled on the
earlier of (a) March 31, 2013, (b) the date of the Grantee’s death or
Disability, (c) the date the Grantee undergoes a Separation from Service (as
defined below), and (d) the date of consummation of a Change in Control that
also constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5) (the first of (a), (b), (c) and (d) to occur
shall be the “Settlement Date”); provided, however, that to the extent that the
Grantee is a “specified employee” within the meaning of Treasury
Regulation 1.409A-1(i) any settlement of the Restricted Stock Units on account
of the Grantee’s Separation from Service from the Company shall be delayed for
such period of time as may be necessary to meet the requirements of Treasury
Regulation Section 1.409A-3(i)(2) (the “Delay Period”) and on the first business
day following the expiration of the Delay Period, all vested Restricted Stock
Units shall be settled. On the Settlement Date, the Company shall deliver to the
Grantee (or the Grantee’s estate in the event of Grantee’s death) (x) a
certificate or certificates representing the number of shares of Stock equal to
the number of vested Restricted Stock Units or (y) a lump sum payment of cash
having a value equal to the fair market value of one share of Stock as of the
Settlement Date multiplied by the number of vested Restricted Stock Units. The
determination as to whether the Restricted Stock Units will be settled in Stock
or cash shall be within the sole discretion of the Company.
(b) For purposes of this Agreement, a “Separation from Service” will be deemed
to occur on the date as of which the Grantee has undergone a “termination of
employment” (as that term is specifically defined in Treas. Reg.
§1.409A-1(h)(ii) applying the rules set forth therein) with the Loral Controlled
Group (as defined below); provided, however, that the Grantee will be deemed to
undergo a termination of employment (and thus a Separation from Service) on the
date that such Grantee’s level of bona fide services performed decreases to a
level less than 50 percent of the average level of services performed by the
Grantee during the immediately preceding 36-month period. For purposes of this
Agreement the Loral Controlled Group means Loral and all persons and entities
with respect to which Loral would be considered a single employer under Code
§414(b) and (c), provided, however, that in applying Code §1563(a)(1), (2) and
(3) for purposes of determining a controlled group of corporations and in
applying Treas. Reg. §1.414(c)-2 for purposes of determining trades or
businesses that are under common control, as provided in Treas. Reg.
§1.409A-1(h)(3), the language “at least 80 percent” is used, instead of the
default language “at least 50 percent” as set forth in Treas. Reg.
§1.409A-1(h)(3), each place it appears.
4. Dividends and Dividend Equivalents. No dividends or dividend equivalents
shall accrue or be paid with respect to any outstanding Restricted Stock Units.

 

2



--------------------------------------------------------------------------------



 



5. Rights of Stockholder. The Grantee will not have any rights as a Stockholder
with respect to any Restricted Stock Units until the Grantee becomes the holder
of record of such shares.
6. No Right to Continued Employment. This Agreement does not confer upon the
Grantee any right to continuance of employment with the Company, nor shall it
interfere in any way with the right of the Company to terminate his or her
employment at any time.
7. Transferability. The Restricted Stock Units may not, at any time prior to
settlement, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable.
8. Tax Withholding. The Grantee agrees as a condition of this Agreement, to pay
to the Company, or make arrangements satisfactory to the Company regarding
payment to the Company of, the aggregate amount of federal, state and local
income and payroll taxes that the Company is required to withhold in connection
with the vesting and settlement of the Restricted Stock Units. Alternatively,
the Company may, in its sole discretion, withhold cash and/or shares of Stock
having a value equal to all or a portion of the aggregate minimum amount of
federal, state and local income and payroll taxes that the Company is required
to withhold, and, if only a portion of the required amount is withheld, the
Grantee agrees to pay to the Company, or make arrangements satisfactory to the
Company regarding payment to the Company of, the amount of tax withholding not
covered by the withholding of cash and/or shares of Stock.
9. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its New York office and all notices or communications by the Company
to the Grantee may be given to the Grantee personally or may be mailed to the
Grantee’s home address as reflected on the books of the Company.
10. Arbitration. All disputes between the parties arising out of, or in
connection with the validity, interpretation, construction, meaning or execution
of the Plan or of this Agreement or any settlement thereof, shall be finally
settled by arbitration to be held in New York City and conducted in accordance
with the Rules of the American Arbitration Association. Judgment upon the award
rendered may be entered in any court having jurisdiction or application may be
made to such court for judicial acceptance of the award and an order of
enforcement, as the case may be.

 

3



--------------------------------------------------------------------------------



 



11. Governing Law. The validity, interpretation and performance of this
Agreement shall be controlled by and construed under the laws of Delaware,
without giving effect to the principles of conflicts of law.
12. Employment Agreement Superseded. This Agreement governs the terms and
conditions of the Restricted Stock Units and supersedes the Employment Agreement
and all other agreements and arrangements as they may relate to the Restricted
Stock Units.
13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
* * *

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

            LORAL SPACE & COMMUNICATIONS INC.
      By:   /s/ Avi Katz         Name:   Avi Katz        Title:   Senior Vice
President, General Counsel and
Secretary        /s/ Michael B. Targoff       Grantee: Michael B. Targoff   

Mailing Address of Grantee for Delivery of Stock Certificates:

     
 
   
 
   
 
   

Phone Number of Grantee:                                         
Email Address of Grantee:                                         
Social Security
No.:                     —                    —                    

 

5